Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 20, 2021 has been entered.
Response to Amendment
In the amendment filed on August 20, 2021, the following has occurred: claim(s) 1, 6, and 11 have been amended. Now, claim(s) 1-15 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Anand et al. (U.S. Patent Pre-Grant Publication No. 2015/0019248) in view of Snow, Jr. et al. (U.S. Patent Pre-Grant Publication No. 2017/0169173) in further view of Riskin (U.S. Patent Pre-Grant Publication No. 2014/0122389).
As per independent claim 1, Anand discloses a system for determining healthcare quality measures by evaluating subject healthcare data in real-time, the system comprising: one or more hardware processors configured by machine-readable instructions: obtain information that 
While Anand discloses the system as described above, Anand may not explicitly teach the particular healthcare quality measure being a tool that assists healthcare providers in measuring or quantifying information including healthcare processes that are associated with the ability to provide high-quality healthcare or that relate to one or more quality goals for healthcare.
Snow, Jr. teaches a system for the particular healthcare quality measure being a tool that assists healthcare providers in measuring or quantifying information including healthcare processes that are associated with the ability to provide high-quality healthcare or that relate to one or more quality goals for healthcare (See Paragraphs [0080]-[0081]: the data processing server may measure current performance and predict future performance (e.g. clinical, operational and financial performance of financial value/risk based contracts and associated work efforts defined in playbooks on a periodic basis.).). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to utilize data processing that can measure current performance and also predict future performance of Snow, Jr. in measuring and quantifying information including healthcare  processes  to provide healthcare by Anand with the motivation of improving identification for opportunities for cost savings and other improvements m financial, operational and clinical performance (See Background of Snow, Jr. in Paragraph [0004]).
While Anand/Snow, Jr. discloses the system as described above, Anand/Snow, Jr. may not explicitly teach use the natural language processing to identify keywords from the extracted data that indicate that a particular subject meets at least one inclusion criterion of a plurality of inclusion criteria and satisfies at least one exclusion criterion of a plurality of exclusion criteria, wherein both the plurality of inclusion criteria and the plurality of exclusion criteria are based upon lists of inclusion criteria created from the health care quality measures using a number of subjects who satisfy a measure and lists of exclusion criteria created form the health care quality measures using an exclusion criteria conditions list based upon conditions which, when present, mean the particular subject should not be included in calculating quality measure compliance.
Riskin teaches a system to use the natural language processing to identify keywords from the extracted data that indicate that a particular subject meets at least one inclusion criterion of a plurality of inclusion criteria and satisfies at least one exclusion criterion of a plurality of exclusion criteria (See Paragraphs [0063]-[0065]: Assessing cohort inclusion or cohort exclusion requires utilizing inclusion criteria and exclusion criteria information to include or exclude the patient based on the criteria, which the Examiner is interpreting to encompass the claimed portion as natural language processing is utilized for content processing (See Paragraph [0080]).), wherein both the plurality of inclusion criteria and the plurality of exclusion criteria are based upon lists of inclusion criteria created from the health care quality measures using a number of subjects who satisfy a measure and lists of exclusion criteria created form the health care quality measures using an exclusion criteria conditions list based upon conditions which, when present, mean the particular subject should not be included in calculating quality measure compliance (See Paragraphs [0085]-[0087] and [0099]-[0100]: A process is described to assess the likelihood of a patient belongs within a specified cohort, the processing data in order to 
As per claim 2, Anand/Snow, Jr/Riskin teaches the system of claim 1 as described above. Anand further teaches wherein the one or more hardware processors are further configured to evaluate, via the use of the rules, whether the particular quality measure is relevant for the particular subject (See Paragraphs [0059] and [0062]- [0063]: the rules interact with the data representation to answer high level questions (e.g. "does a patient belong to a certain population?"). More specific rules may also be provided.).
As per claim 3, Anand/Snow, Jr/Riskin teaches the system of claims 1-2 as described above. Anand further teaches wherein the one or more hardware processors are further configured to evaluate, via the use of one or more rules, after the subject healthcare data is available, and evaluate whether the particular quality measure is satisfied for the particular subject (See Paragraphs [0114]- [0115]: for real-time usage, the processor receives currently available medical information for a patient, based on available information and mining the patient record.).
As per claim 4, Anand/Snow, Jr/Riskin teaches the system of claim 1 as described above. Anand further teaches wherein the one or more hardware processors are further configured to evaluate, via the use of one or more rules, after the subject healthcare data is available (See Paragraph [0115]: for real-time usage, the processor receives currently available medical information for a patient, based on available information and mining the patient record.).
While, Anand further teaches the one or more hardware processors are further configured to evaluate, via the use of one or more rules, after the subject healthcare data is available. Anand does not explicitly teach evaluate whether the particular quality measure is satisfied for the particular subject.
Snow, Jr. teaches evaluate whether the particular quality measure is satisfied for the particular subject (See Paragraph [0048]: the analytics models engine may then analyze care events (e.g., treatments, visits and procedure of patients) to determine whether they belong within certain episodes of care.). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to utilize matching certain episodes of care with care events of Snow, Jr. to evaluate whether the quality measure is satisfied for a given subject by Anand with the motivation of improving identification for opportunities for cost savings and other improvements in financial, operational and clinical performance (See Background of Snow, Jr. in Paragraph [0004]).
As per claim 5, Anand/Snow, Jr/Riskin teaches the system of claim 1 as described above. Anand further teaches wherein the one or more hardware processors are further configured to effectuate presentation of a user interface (See Paragraph [0075]: action items are communicated to the individual in a user interface for the workflow.) configured to convey to user whether the particular quality measure is relevant, whether the subject healthcare data is available, and whether subject care is in compliance with the particular quality measure (See Paragraph [0071]: any change in the state of the patient may trigger the evaluation of the relevant rules and create the necessary intervention and/or tasks as output information to the appropriate care team member.).
As per independent claim 6, Anand discloses a method for determining healthcare quality measures by evaluating  subject healthcare data in real-time, the method comprising: obtaining information that facilitates determination of compliance with the healthcare quality measures related to the subject healthcare data by: running queries on a clinical database comprising the subject healthcare data (See Paragraph [0109]: the processor mines data sources for data in 
While Anand discloses the method as described above, Anand does not explicitly teach the particular healthcare quality measure being a tool that assists healthcare providers in measuring or quantifying information including healthcare processes that are associated with the ability to provide high-quality healthcare or that relate to one or more quality goals for healthcare.
Snow, Jr. teaches a method for the particular healthcare quality measure being a tool that assists healthcare providers in measuring or quantifying information including healthcare processes that are associated with the ability to provide high-quality healthcare or that relate to one or more quality goals for healthcare (See Paragraphs [0080]-[008 l]: the data processing server may measure current performance and predict future performance (e.g. clinical, operational and financial performance of financial value/risk based contracts and associated work efforts defined in playbooks on a periodic basis.).). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to utilize data processing that can measure current performance and also predict future performance of Snow, Jr. in measuring and
While Anand/Snow, Jr. discloses the method as described above, Anand/Snow, Jr. may not explicitly teach using the natural language processing to identify keywords from the extracted data that indicate that a particular subject meets at least one inclusion criterion of a plurality of inclusion criteria and satisfies at least one exclusion criterion of a plurality of exclusion criteria, wherein both the plurality of inclusion criteria and the plurality of exclusion criteria are based upon lists of inclusion criteria created from the health care quality measures using a number of subjects who satisfy a measure and lists of exclusion criteria created form the health care quality measures 
Riskin teaches a method for using the natural language processing to identify keywords from the extracted data that indicate that a particular subject meets at least one inclusion criterion of a plurality of inclusion criteria and satisfies at least one exclusion criterion of a plurality of exclusion criteria (See Paragraphs [0063]-[0065]: Assessing cohort inclusion or cohort exclusion requires utilizing inclusion criteria and exclusion criteria information to include or exclude the patient based on the criteria, which the Examiner is interpreting to encompass the claimed portion as natural language processing is utilized for content processing (See Paragraph [0080]).), wherein both the plurality of inclusion criteria and the plurality of exclusion criteria are based upon lists of inclusion criteria created from the health care quality measures using a number of subjects who satisfy a measure and lists of exclusion criteria created form the health care quality measures using an exclusion criteria conditions list based upon conditions which, when present, mean the particular subject should not be included in calculating quality measure compliance (See Paragraphs [0085]-[0087] and [0099]-[0100]: A process is described to assess the likelihood of a patient belongs within a specified cohort, the processing data in order to assess the likelihood that a patient belongs within a specified cohort may include receiving data elements, the specified cohort includes an exclusion or negative characteristic from a cohort, the determination of placing a patient in a certain cohort requires determination that the data elements include inclusion criteria or possesses exclusion criteria, which the Examiner is interpreting the determination of placing a patient in a cohort or to not place a patient in a cohort to encompass the plurality of inclusion criteria and the plurality of exclusion criteria are based upon lists of inclusion criteria created from the health care quality measures using a number of 
As per claim 7, Anand/Snow, Jr./Riskin teaches the method of claim 6 as described above. Anand further teaches evaluating, via the use of the rules, whether the particular quality measure is relevant for the particular subject (See Paragraphs [0059] and [0062]- [0063]: the rules interact with the data representation to answer high level questions (e.g. "does a patient belong to a certain population?"). More specific rules may also be provided.).
As per claim 8, Anand/Snow, Jr./Riskin teaches the method of claims 6-7 as described above. Anand further teaches causing the rules to, after the particular quality measure is relevant 
As per claim 9, Anand/Snow, Jr./Riskin teaches the method of claim 6 as described above. Anand further teaches evaluating via the use of one or more rules, after the subject healthcare data is available, and evaluating whether the particular quality measure is satisfied for the particular subject (See Paragraph [0115]: for real-time usage, the processor receives currently available medical information for a patient, based on available information and mining the patient record.).
While, Anand further teaches evaluating, via the use of one or more rules, after the subject healthcare data is available. Anand does not explicitly teach evaluating whether the particular quality measure is satisfied for a particular subject.
Snow, Jr. teaches a method for evaluating whether the particular quality measure is satisfied for a particular subject (See Paragraph [0048]: the analytics models engine may then analyze care events (e.g., treatments, visits and procedure of patients) to determine whether they belong within certain episodes of care.). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to utilize matching certain episodes of care with care events of Snow, Jr. to evaluate whether the quality measure is satisfied for a given subject by Anand with the motivation of improving identification for opportunities for cost savings and other improvements in financial, operational and clinical performance (See Background of Snow, Jr. in Paragraph [0004]).
As per claim 10, Anand/Snow, Jr./Riskin teaches the method of claim 6 as described above. Anand further teaches wherein the one or more hardware processors are further configured to effectuate presentation of a user interface (See Paragraph [0075]: action items are communicated to the individual in a user interface for the workflow.) configured to convey to a user whether the particular quality measure is relevant (See Paragraph [0071]: any change in the state of the patient may trigger the evaluation of the relevant rules and create the necessary intervention and/or tasks as output information to the appropriate care team member.).
While, Anand discloses a method that is able to present a user interface configured to convey to a user whether a particular quality measure is relevant, Anand does not explicitly teach a method that is able to present a user interface that is configured to convey to a user whether the subject healthcare data is available, and whether subject care is in compliance with the particular quality measure.
Snow, Jr. teaches a method that is able to present a user interface that is configured to convey to a user whether the subject healthcare data is available, and whether subject care is in compliance with the particular quality measure (See Paragraph [0081]: The playbook comprises a collection of one or more prescriptive opportunity scripts on a performance management system that may selected for execution via a healthcare manager device to achieve certain episode-related, cost savings or revenue goals or results to be presented as solutions, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to utilize a graphical user interface for displaying the collection of groups of episodes of care based on common clinical characteristics from extracted medical data and excluding services that are not relevant to the episode of care of Snow, Jr. to convey to a user whether subject data is available and whether 
As per independent claim 11, Anand discloses a system configured for determining healthcare quality measures by evaluating subject healthcare data in real-time, the system comprising: means for obtaining information that facilitates determination of compliance with the healthcare quality measures related to subject healthcare by: running queries on a clinical database comprising subject healthcare data (See Paragraph [0109]: the processor mines data sources for data in response to a trigger, which may be a periodic trigger.); and use natural language processing to extract the subject healthcare data at various times from the clinical database based on individual queries, thus determining any changes in the subject healthcare data over time (See Paragraphs [0034]-[0035] and [0043]: the query may include mining of the database and the mining can occur multiple times to gather a more complete representation of the patient, which can be executed by natural language processing.); means for using a rule-based component to implement healthcare quality measures and evaluate updated subject healthcare data that is updated based upon rules, the rules assisting a healthcare provider in making deductions or choices related to subject healthcare (See Paragraphs [0056] and [0059]: the rule is a representation of a quality of the care measure that reflects a guideline, standard of care, care workflow etc. and can interact with data representation to answer questions.), by: receiving a list of data elements required for a plurality of the rules, the list of data elements including the plurality of inclusion criteria, the plurality of exclusion criteria, and data required for determination of compliance with the healthcare quality measures (See Paragraphs [0064]­ [0065]: structured rule or rules indicate the combination of data that is expected and the rule 
While Anand discloses a system that is able to identify cohorts and their respective gaps in care as described above, Anand does not explicitly teach the healthcare quality measure related to healthcare being a tool that assists healthcare providers in measuring or quantifying information including healthcare processes that are associated with the ability to provide high­ quality healthcare or that relate to one or more quality goals for healthcare.
Snow, Jr. teaches a system for the healthcare quality measure related to healthcare being a tool that assists healthcare providers in measuring or quantifying information including healthcare processes that are associated with the ability to provide high-quality healthcare or that relate to one or more quality goals for healthcare(See Paragraphs [0080]- [0081]: the data processing server may measure current performance and predict future performance (e.g. clinical, operational and financial performance of financial value/risk based contracts and associated work efforts defined in playbooks on a periodic basis.).). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to utilize data processing 
While Anand/Snow, Jr. discloses the system as described above, Anand/Snow, Jr may not explicitly teach use the natural language processing to identify keywords from the extracted data that indicate that a particular subject meets at least one inclusion criterion of a plurality of inclusion criteria and satisfies at least one exclusion criterion of a plurality of exclusion criteria, wherein both the plurality of inclusion criteria and the plurality of exclusion criteria are based upon lists of inclusion criteria created from the health care quality measures using a number of subjects who satisfy a measure and lists of exclusion criteria created form the health care quality measures using an exclusion criteria conditions list based upon conditions which, when present, mean the particular subject should not be included in calculating quality measure compliance.
Riskin teaches a system to use the natural language processing to identify keywords from the extracted data that indicate that a particular subject meets at least one inclusion criterion of a plurality of inclusion criteria and satisfies at least one exclusion criterion of a plurality of exclusion criteria (See Paragraphs [0063]-[0065]: Assessing cohort inclusion or cohort exclusion requires utilizing inclusion criteria and exclusion criteria information to include or exclude the patient based on the criteria, which the Examiner is interpreting to encompass the claimed portion as natural language processing is utilized for content processing (See Paragraph [0080]).), wherein both the plurality of inclusion criteria and the plurality of exclusion criteria are based upon lists of inclusion criteria created from the health care quality measures using a 
As per claim 12, Anand/Snow, Jr./Riskin teaches the system of claim 11 as described above. Anand further teaches means for evaluating, via the use of the rules, whether the particular quality measure is relevant for the particular subject (See Paragraphs [0059] and [0062]- [0063]: the rules interact with the data representation to answer high level questions (e.g. "does a patient belong to a certain population?"). More specific rules may also be provided.).
As per claim 13, Anand/Snow, Jr./Riskin teaches the system of claims 11-12 as described above. Anand further teaches means for causing the rules to, after the particular quality measure is relevant for the particular subject, evaluate whether the subject healthcare data is available to assess subject care compliance with the particular quality measure (See Paragraph [0115]: for real-time usage, the processor receives currently available medical information for a patient, based on available information and mining the patient record.).
As per claim 14, Anand/Snow, Jr./Riskin teaches the system of claim 11 as described above. Anand further teaches means for evaluating, via the use of one or more rules, after the subject healthcare data is available, and evaluate whether the particular quality measure is satisfied for the particular subject (See Paragraph [0115]: for real-time usage, the processor receives currently available medical information for a patient, based on available information and mining the patient record.).
While, Anand further teaches means for evaluating, via the use of one or more rules, after the subject healthcare data is available. Anand does not explicitly teach evaluate whether the particular quality measure is satisfied for the particular subject.
Snow, Jr. teaches a system for evaluate whether the particular quality measure is satisfied for a particular subject (See Paragraph [0048]: the analytics models engine may then analyze care events (e.g., treatments, visits and procedure of patients) to determine whether they belong within certain episodes of care.). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to utilize matching certain episodes of care with care events of Snow, Jr. to evaluate whether the quality measure is satisfied for a given subject by Anand with the motivation of improving identification for opportunities for cost savings and other improvements in financial, operational and clinical performance (See Background of Snow, Jr. in Paragraph [0004]).
As per claim 15, Anand/Snow, Jr./Riskin teaches the system of claim 11 as described above. Anand further teaches means for effectuating presentation of a user interface (See Paragraph [0075]: action items are communicated to the individual in a user interface for the workflow.) configured to convey to a user whether the particular quality measure is relevant (See Paragraph [0071]: any change in the state of the patient may trigger the evaluation of the relevant rules and create the necessary intervention and/or tasks as output information to the appropriate care team member.).
While, Anand discloses a system that is able to utilize means for effectuating presentation of a user interface configured to convey to a user whether the particular quality measure is relevant, Anand does not explicitly teach a system that is able to present a user interface that is 
Snow, Jr. teaches a system that is able to present a user interface that is configured to convey to a user whether the subject healthcare data is available, and whether subject care is in compliance with the particular quality measure (See Paragraph [0081]: The playbook comprises a collection of one or more prescriptive opportunity scripts on a performance management system that may selected for execution via a healthcare manager device to achieve certain episode-related, cost savings or revenue goals or results to be presented as solutions, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to utilize a graphical user interface for displaying the collection of groups of episodes of care based on common clinical characteristics from extracted medical data and excluding services that are not relevant to the episode of care of Snow, Jr. to convey to a user whether subject data is available and whether subject care is in compliance with quality measures by Anand with the motivation of improving identification for opportunities for cost savings and other improvements in financial, operational and clinical performance (See Background of Snow, Jr. in Paragraph [0004]).

Response to Arguments
In the Remarks filed on August 20, 2021, the Applicant argues that the newly amended and/or added claims overcome the 35 U.S.C. 103 rejection(s). The Examiner disagrees that the newly added and amended claims overcome the 35 U.S.C. 103 rejection(s).
The Applicant argues that (1) the combination of Anand, Snow, Jr., and Deakter do not disclose "based upon conditions which, when present, mean the particular subject should not be included in calculating quality measure compliance" in amended claim 1; and (2) Claims 2-5 depend on claim 1. Claims 7-10 depend on claim 6. Claims 12-15 depend on claim 11. Thus, claims 2-5, 7-10, and 12-15 are allowable due to their respective dependencies from allowable claims.
In response to argument (1), the Examiner agrees with the Applicant. However, the Examiner has supplemented the combination of Anand and Snow, JR. with Riskin (U.S. Patent Pre-Grant Publication No. 2014/0122389) to encompass "based upon conditions which, when present, mean the particular subject should not be included in calculating quality measure compliance" as has been rejected as described above. Riskin discloses inclusion or exclusion of a patient from a cohort based on inclusion and exclusion criteria to either place the patient into a cohort or not, which the Examiner is interpreting the cohort inclusion to encompass include a subject in calculating quality measure compliance and the cohort exclusion to encompass a subject should not be included in calculating quality measure compliance (See Paragraph [0100]). The 35 U.S.C. 103 rejection(s) stand.
In response to argument (2), the Examiner disagrees with the Applicant. The dependent claims are rejected as described above and the dependent claims are rejected because of their dependency to the rejected independent claims. The 35 U.S.C. 103 rejection(s) stand.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Graiver et al. (U.S. Patent Pre-Grant Publication No. 2018/0046780), describes a system to be utilized to generate a structured computer representation of a clinical trial protocol and its eligibility criteria, Kelly et al. (U.S. Patent Pre-Grant Publication No. 2017/0277854), describes analyzing patient information stored in a patient registry and determine a plurality of health care assessments to be administered to the patient based on the patient information, and Hogl et al. ("On Supporting Medical Quality with Intelligent Data Mining").
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571) 270-3690. The examiner can normally be reached Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/B.S.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626